DAY J.
1. A person convicted of a criminal offense has a right to be sentenced under the law as it existed at the time of the commission of the alleged offense and is not required to submit to a sentence under the law as subsequently amended.
2. A sentence under an indeterminate sen-tenee_ law which may have the effect of increasing the minimum .punishment beyond what might have been inflicted under the original statute which the amended statute supersedes, should be set aside and the accused resentenced under the statute as it existed at the time of the commission of the offense.
Judgment modified.
Jones, Allen, Kinkade and Robinson, JJ., concur. Marshall, CJ., and Matthias, J., dissent.